         Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 1 of 40



                           THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MUMIA ABU-JAMAL,

                 Plaintiff,
         v.                                             3:15-CV-967
                                                        (JUDGE MARIANI)
JOHN KERESTES, et al.,

                 Defendants.

                                    MEMORANDUM OPINION

                                           I. INTRODUCTION

         The above-captioned matter reflects the consolidation of two civil rights actions filed

by a Pennsylvania state prisoner, Mumia Abu-Jamal, ("Plaintiff' or "Abu-Jamal"), arising out

of the same set of facts . Presently before the Court is a Motion for Summary Judgment filed

by defendants John Kerestes, Theresa DelBalso, Joseph Silva, John Wetzel, Christopher

Oppman, John Steinhart, and Dr. Paul Noel, (collectively, the "DOC Defendants"). (Doc.

299).1

         Through his Fourth Amended Complaint, Plaintiff raised six claims against select

DOC Defendants for damages and injunctive relief, including claims for: deprivation of

Plaintiffs Eighth Amendment right to medical care for hepatitis C against all DOC



         1 A separate  Motion for Summary Judgment has been filed by defendants Correct Care Solutions,
LLC, Dr. Jay Cowan , Dr. John Lisiak, Dr. Shaista Khanum, and physician 's assistant Scott Saxon,
(collectively, the "Medical Defendants"). (Doc. 306) . The Court addresses this Motion in a separate
Memorandum Opinion.
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 2 of 40



Defendants (Count I); deprivation of Plaintiffs Eighth Amendment right to medical care for a

pervasive skin condition against defendants Kerestes, Wetzel, and Noel (Count II);

deprivation of Plaintiffs Eighth Amendment right to medical care for hyperglycemia against

defendant Kerestes (Count Ill); medical malpractice for failure to treat Plaintiffs hepatitis C

against defendants Oppman and Noel (Count V); medical malpractice for failure to treat

Plaintiffs skin condition against defendants Oppman and Noel (Count VI); and deprivation

of Plaintiffs First Amendment right of association against defendants Kerestes and

DelBalso (Count VII). (Doc. 245).

        In accordance with the parties' briefing, however, only claims against defendant Noel

seeking compensatory and punitive damages for a violation of the Plaintiffs Eighth

Amendment right to medical care for hepatitis C (Count I) and medical malpractice for

failure to treat Plaintiffs hepatitis C (Count V) remain in contention. The Plaintiff otherwise

concedes that summary judgment should be entered as to the other DOC Defendants for

Counts I and V and as to all DOC Defendants for the additional four claims. (Doc. 330 at 8-

9). For the reasons that follow, the Court will thus deny the DOC Defendants' Motion for

Summary Judgment as to defendant Noel for Counts I and V, grant the Motion as to

defendants Kerestes , Wetzel, Oppman, Steinhart, Delbalso, and Silva for Counts I and V,

and grant the Motion in its entirety as to all defendants for Counts II, 111, VI, and VII and

Plaintiffs claim for injunctive relief.




                                                2
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 3 of 40




                                       II. PROCEDURAL HISTORY2

        Plaintiff, Mumia Abu-Jamal, an inmate of the Pennsylvania Department of

Corrections ("DOC") suffering from hepatitis C ("HCV"), a pervasive skin condition, and

hyperglycemia, initiated proceedings through a Complaint filed on May 18, 2015 that

asserted a violation of his First Amendment right to association and access to the courts .

See (Doc. 1). This matter, assigned case number 3:15-CV-967 ("Abu-Jamal 1"), included

defendant Kerestes as one of two named defendants. (Id.) . Plaintiff was initially joined by

two fellow inmates raising similar claims but proceeded alone once his fellow plaintiffs filed

notices of voluntary dismissal. (Docs. 17, 18). On August 3, 2015, Plaintiff filed a Motion

for Leave to File a "First Amended and Supplemental Complaint." (Doc. 21 ). The First

Amended Complaint, which not only added Eighth Amendment claims and state law

medical malpractice claims but also various defendants, including defendants Oppman and

Steinhart, was adopted and became the operative complaint. (Doc. 57).

        In light of the added claims set forth in his First Amended Complaint, Plaintiff filed a

Motion for Preliminary Injunction on August 23, 2015, that asked the Court to require the

defendants to:

        1) immediately treat plaintiffs active hepatitis C infection with the latest direct
        acting anti-viral drugs; 2) immediately treat his skin condition, a manifestation
        of the hepatitis C, with zinc supplementation and Protopic cream; and 3) permit
        Mr. Abu Jamal to have an in-person examination by an independent physician

        2 TheCourt set forth a more extensive review of the procedural history of the current matter in its
Memorandum Opinion granting in part and denying in part Motions to Dismiss filed by the DOC Defendants
and Medical Defendants. See (Doc. 272 at 2-12).
                                                     3
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 4 of 40



       of his own choosing under conditions that are appropriate for such
       examinations.

(Doc. 23 at 1). After Magistrate Judge Karoline Mehalchick issued a Report and

Recommendation recommending that Plaintiffs Motion be denied, (Doc. 39) , this Court held

a three-day evidentiary hearing to make a final ruling as to the Motion, (Docs . 94, 95, 96).

During this hearing, the Court reviewed the protocol maintained by the DOC and used when

determining the treatment inmates with HCV receive, and found that in accordance with this

protocol, a "Hepatitis C Treatment Committee has the ultimate authority" to decide the

treatment provided to inmates suffering from HCV. (Doc. 191 at 11 , 19).

       In an Opinion dated August 31 , 2016, this Court denied Plaintiffs Motion for

Preliminary Injunction. (Id .). The Court concluded that as "[t]he named Defendants [were]

not members of the Hepatitis C Treatment Review Committee" and this Committee alone

had the ability to prescribed an anti-viral drug to treat Plaintiffs HCV, the Court could not

"properly issue an injunction against the named Defendants, as the record contain[ed] no

evidence that they had authority to alter the interim protocol or its application to Plaintiff."

(Id. at 22). The Opinion, however, did establish that "[t]he protocol as currently adopted and

implemented presents deliberate indifference to the known risks which follow from untreated

chronic hepatitis C." (Id. at 21 ). As such, if the proper defendants were named in the

operative complaint, "the Court believe[d] there [was] a sufficient basis in the record to find

that the DOC's current protocol may well constitute deliberate indifference in that, by its own



                                                 4
         Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 5 of 40




terms, it delays treatment until an inmate's liver is sufficiently cirrhotic" and "faces the

imminent prospect of 'catastrophic' rupture." (Id. at 31 ).3

        Though Plaintiff had already filed a Second Amended Complaint in Abu-Jamal 1 by

the time his Motion for Preliminary Injunction was denied, Plaintiff filed a separate action on

September 30, 2016, under case number 3:16-CV-2000 ("Abu-Jamal 2"). This Complaint

contained a single count for "Deprivation of Eighth Amendment Right to Medical Care for

Hepatitis C," naming various defendants not previously named in Abu-Jamal 1, including

defendants Wetzel as Secretary of the Pennsylvania DOC, Silva as DOC Director of Bureau

of Health Care Services, and Noel as DOC Bureau of Health Care Services Chief of Clinical

Services and member of the Hepatitis C Treatment Committee. Abu-Jamal v. Wetzel, 3:16-

CV-2000-RDM (M.D. Pa. Sept. 30, 2016) at (Doc. 1). On October 5, 2016, Plaintiff filed a

Motion for Preliminary Injunction in Abu-Jamal 2 seeking the same relief as requested in the

Motion for Preliminary Injunction in Abu-Jamal 1. Id. at (Doc. 7) . The parties agreed that

the Court could rely on the same evidence presented in the preliminary injunction hearing

held by the Court in Abu-Jamal 1 in determining whether to grant or deny the Plaintiffs

Motion in Abu-Jamal 2.




        3 "Cirrhosis" represents  a late stage of inflammation or scarring - i.e. "fibrosis" - of an individual's
liver and may lead to the failure of the organ or various other complications. The benefit of early treatment
of HCV thus includes the ability of the body to stave off further liver deterioration before it reaches a point
bordering on a "'catastrophic' rupture ." See also infra, Section Ill (describing the diagnosis and
characterization of the various levels of liver deterioration and the treatment offered by the DOC to inmates
in response to such characterizations).
                                                        5
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 6 of 40




       In an Opinion issued on January 3, 2017, this Court found that, despite the fact that

the DOC replaced the interim protocol that was analyzed in Abu-Jamal 1 with a new

protocol, "the new protocol completely bars those with chronic hepatitis C but without vast

fibrosis or cirrhosis from receiving DAA medications." Id. at (Doc. 23 at 32). More

specifically, the Court concluded that:

       [t]he Hepatitis C Protocol deliberately delays treatment for hepatitis C through
       the administration of DAA drugs such as Harvoni, Sovaldi, and Viekira Pak
       despite the knowledge of Defendants that sit on the Hepatitis C Treatment
       Committee: (1) that the aforesaid DAA medications will effect a cure of Hepatitis
       C in 90 to 95 percent of the cases of that disease; and (2) that the substantial
       delay in treatment that is inherent in the current protocol is likely to reduce the
       efficacy of these medications and thereby prolong the suffering of those who
       have been diagnosed with chronic hepatitis C and allow the progression of the
       disease to accelerate so that it presents a greater threat of cirrhosis,
       hepatocellular carcinoma, and death of the inmate with such disease.

       In choosing a course of monitoring over treatment, [defendants] consciously
       disregarded the known risks of Plaintiffs serious medical needs, namely
       continued liver scarring, disease progression, and other hepatitis C
       complications.

Id. at (Doc. 23 at 20-21 ). As such, the Court held that Plaintiff had a reasonable likelihood

of success on the merits of his claims. Id. at (Doc. 23 at 27-41 ). After determining that the

other preliminary injunction factors also weighed in Plaintiffs favor, the Court granted

Plaintiffs Motion . Id. at (Doc. 23 at 42-43). The Court thereafter enjoined the Abu-Jamal 2

defendants from enforcing the applicable hepatitis C protocol as it pertained to Plaintiff and

directed the defendants to administer direct-acting antiviral drugs ("DAADs"), proven to treat




                                               6
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 7 of 40




HCV, to Plaintiff unless such medications were found to be contraindicated by a medical

professional. Id. at (Doc. 24).

       Following the Court's decision to grant Plaintiffs Motion for a Preliminary Injunction,

however, the defendants in Abu-Jamal 2 filed Motions for Reconsideration, Motions to Stay,

and Notices of Appeal. Id. at (Docs. 29-31 , 36, 37) . As the Plaintiff thus continued to wait

for treatment, he filed a Motion for Contempt in Abu-Jamal 2 against the defendants for

failure to perform in accordance with the Court's Preliminary Injunction Order, id at (Doc.

53), and filed a Third Amended Complaint on January 17, 2017, in Abu-Jamal 1 adding

Wetzel, Noel, and DelBalso as defendants, (Doc. 210).

       Nevertheless, on March 31, 2017, the defendants in Abu-Jamal 2 informed the Court

that "[fjollowing recent medical testing and a review of the results thereof, Plaintiff will be

treated with the Federal Drug Administration (FDA) approved Hepatitis C direct[]-acting

antiviral medication in accordance with the Hepatitis C protocol of the Department of

Corrections." Abu-Jamal, 3:16-CV-2000 at (Doc. 59 at 1). On April 4, 2017, Plaintiffs

counsel informed the Court that Plaintiff had undergone a "sonogram and a hepatic

elastography" and that the test results revealed that his condition had "deteriorated to

'severe grade 4 liver cirrhosis."' Id. at (Doc. 61 at 2) . As a result, on April 5, 2017, the

defendants in Abu-Jamal 2 informed the Court that Plaintiff would be prescribed and start a

regiment of the direct-acting antiviral drug Harvoni the following day. Thereafter, the Court

dismissed the pending Motions to Stay and Motions for Reconsideration. Id. at (Doc. 63) .


                                                 7
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 8 of 40




       On April 18, 2017, the Court held a conference with the parties to determine whether

Abu-Jamal 1 and Abu-Jamal 2 should be consolidated. The parties in the two cases agreed

that the matters should merge and thereafter filed Joint Motions for Consolidation. (Doc.

223); Abu-Jamal, 3:16-CV-2000 at (Doc. 71). On May 4, 2017, the Court issued an Order

consolidating Abu-Jamal 1 and Abu-Jamal 2 under case number 3:15-CV-967. (Doc. 224);

Abu-Jamal, 3:16-CV-2000 at (Doc. 72). On August 23, 2017, Plaintiff filed his Fourth

Amended Complaint, which remains the operative complaint. (Doc. 245).

       In his Fourth Amended Complaint, Plaintiff maintained claims against various DOC

Defendants, including: a Section 1983 claim for violation of Plaintiffs Eighth Amendment

right to medical care for Plaintiffs hepatitis C (Count I); Section 1983 claim for violation of

Plaintiffs Eighth Amendment right to medical care for Plaintiffs skin condition (Count II);

Section 1983 claim for violation of Plaintiffs Eighth Amendment right to medical care for

Plaintiffs hyperglycemia (Count Ill); state law medical malpractice claim for failure to treat

Plaintiffs hepatitis C (Count V); state law medical malpractice claim for failure to treat

Plaintiffs skin condition (Count VI); and a Section 1983 claim for violation of Plaintiffs First

Amendment right of association (Count VII). (Doc. 245).

       In response to the Fourth Amended Complaint in the consolidated action, the DOC

Defendants and Medical Defendants filed Motions to Dismiss. (Docs. 248,251). On May

10, 2018, this Court filed its Opinion granting in part and denying in part the DOC

Defendants' Motion and denying the Medical Defendants' Motion. (Doc. 273). On January


                                                8
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 9 of 40




30, 2020, after further discovery, the DOC Defendants filed the Motion for Summary

Judgment currently before this Court. (Doc. 299).

                             Ill. STATEMENT OF UNDISPUTED FACTS

       In support of their briefing, in accordance with Local Rule 56, the parties submitted

Statements of Material Facts asserting and confirming various facts the Court now deems

undisputed. (Docs. 300, 331 ).

       The Pennsylvania DOC maintains policies for the medical treatment of inmates

within its facilities, including a policy for those suffering from hepatitis C. Of note, the DOC

issued an interim hepatitis C protocol on November 13, 2015, and an updated hepatitis C

protocol on November 7, 2016, (collectively, the "Hepatitis C Protocols"). (Doc. 300 at ,m

40, 43). The DOC, in creating these protocols, relied strongly on treatment guidelines for

testing , managing, and treating HCV published by the American Association for the Study of

Liver Disease ("AASLD"). (Docs. 302-16 - 302-20) .

       Per the DOC Hepatitis C Protocols, the DOC would place all inmates with confirmed

HCV in and monitors them through the Chronic Care Clinic ("CCC"). (Doc. 300 at 141 ).

"Monitoring," for purposes of the CCC, included periodic examinations, testing, and review

of blood test results. (Id .). For the DOC, however, potential treatment of an inmate's HCV

hinged upon the degree of fibrosis exhibited in the inmate's liver, even as, by June 2015,

the AASLD guidelines stated that delays in treatment may decrease the benefit of wiping




                                                9
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 10 of 40




the hepatitis C virus from the inmate's bloodstream.4 (Id. at f 49) . There are various

systems utilized to attempt to characterize the level of an individual's fibrosis, but the most

common framework is the METAVIR scoring system, which includes five levels: "F0 (no

fibrosis); F1 (mild fibrosis) ; F2 (moderate fibrosis) ; F3 (advanced fibrosis) ; and F4

(cirrhosis)." (Doc. 300 at 11113-114). Additional methods also enumerated in the DOC

Hepatitis C Protocols that may be used to characterize the degree of inflammation or

scarring of the liver of an individual struggling with HCV include, amongst others, an AST to

Platelet Ratio Index ("APRI") test or CT scan. (Id. at ffll 66-67).

        Depending on the severity of fibrosis, an inmate may be prescribed direct-acting

antiviral drugs such as Harvoni or Sovaldi. (Doc. 300at1119). These DAADs, capable of

helping those suffering from HCV achieve a sustained virologic response, were first

approved by the FDA between late 2013 and 2014. (Id. at 1 106) . Prescribing such a

treatment, however, is in the control of DOC medical professionals. See (Id. at 11100, 102,

116) (defendants Kerestes, DelBalso, and Oppman "deferred to medical staffs expertise as

to the specifics regarding the provision of medical care to Plaintiff," whereas defendant Noel

"reviewed referrals and determined whether inmates were to be treated with DAADs"). In

instances where an inmate does not receive the treatment that he or she believes


        4 Where   the hepatitis C virus is no longer detected in an individual's bloodstream roughly twelve
weeks after treatment with a DAAD is also known as reaching a "sustained virologic response," ("SVR"),
and is the main "goal of treatment" according to the AASLD. See (Doc. 302-16 at 1-2) {"The goal of
treatment of HGV-infected persons is to reduce all-cause mortality and liver-related health adverse
consequences, including end-stage liver disease and hepatocellular carcinoma, by the achievement of
virologic cure as evidenced by an SVR.").
                                                      10
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 11 of 40




necessary, the DOC has made available the Inmate Grievance System, Policy DC-ADM

804, through which inmates can seek the resolution of claims. (Id. at, 28). This policy sets

forth a "three-step process for resolution of inmate grievances: the initial grievance at the

institutional level, an appeal to the Facility Manager (Superintendent) and an appeal for final

review to the SOIGA." (Doc. 302-9). The Inmate Grievance System also provides that an

inmate filing a grievance shall identify individuals directly involved in the event in question.

(Doc. 300 at, 31).

       Plaintiff Mumia Abu-Jamal is an inmate serving a life sentence within the

Pennsylvania DOC at SCI-Mahoney. (Doc. 300 at, 1). In 2012, Plaintiff while

incarcerated, tested positive for HCV and was enrolled in the CCC. (Id. at, 115). Plaintiff,

however, though confirmed to have had HCV, was only given a viral load blood test in

August 2015 confirming that his HCV was chronic. (Doc. 331 at, 66). In addition, Plaintiff

was initially not prescribed a DAAD to treat his HCV based on a medical review of his

condition and the corresponding guidelines in the operative DOC's hepatitis C protocol.

(Doc. 300 at, 120). Specifically, DOC medical professionals agreed that in December

2015 Plaintiff had a METAVIR score of F2, which, per the DOC protocols, would not reach a

level of fibrosis to require treatment with a DAAD. (Id. at, 83). While waiting for treatment

of his HCV, Plaintiff also began to experience other medical ailments including

hyperglycemia and a skin condition that was "treated for several years with multiple

modalities." (Doc. 300 at,, 75, 95).


                                                11
      Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 12 of 40




       On February 20, 2015, Plaintiff was admitted to the SCI-Mahoney infirmary in

response to issues with his skin condition , where it was also determined that he had

increased blood glucose levels. (Doc. 305 at 13-18); (Doc. 304-2 at 33). Thereafter, on

March 30, 2015, Plaintiff was sent to the Schuylkill Medical Center after he lost

consciousness as a result of diabetic ketoacidosis. (Doc. 334-02 at 1O); see also (Doc. 30

at 3); (Doc. 305-1 at 7). On April 11, 2015, after his release from medical care, Plaintiff filed

a grievance through the Inmate Grievance System claiming that the "medical staffs failure

to properly diagnose and monitor [his] health" led Plaintiff "to suffer a diabetic shock." (Doc.

302-11 ); see also (Doc. 300 at ,r 33) (Plaintiffs April 2015 grievance was one of three such

grievances filed between 2013 and 2017). This grievance was denied, thereafter leading

Plaintiff to file two subsequent appeals, both of which were denied.

       As set forth above, Plaintiff instituted two separate actions against the DOC

Defendants and various other medical and government defendants. (Doc. 1); see also Abu-

Jamal, 3:16-CV-2000 at (Doc. 1). Per an Order granted by this Court, the defendants in the

parallel civil action were eventually required to prescribe and treat Plaintiff "with DAA

medications unless the Supervising Physician determines-in his or her professional and

independent medical judgment-that there are medical contraindications to Plaintiff receiving

DAA medication that render the administration of the medication not medically advisable."

Abu-Jamal, 3:16-CV-2000 at (Doc. 24). Following a sonogram and hepatic elastography, it

was determined that Plaintiffs condition had "deteriorated to 'severe grade 4 liver cirrhosis"'


                                               12
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 13 of 40




and that Plaintiff would be treated with "the Federal Drug Administration (FDA) approved

Hepatitis C direct[]-acting medication in accordance with the Hepatitis C protocol of the

Department of Corrections." Id. at (Doc. 59 at 1). Plaintiff therefore was treated with

Harvoni from April 6, 2017, to June 28, 2017. (Doc. 300 at 1f 67).

        Though a later CT scan performed in April 2015 "suggested that Mr. Abu-Jamal had

already progressed to cirrhosis" and an ultrasound from September 7, 2017, showed portal

hypertension, a sign of liver damage, an ultrasound from March 21, 2019, showed no frank

portal hypertension and improved portal velocity. (Doc. 302-27 at 3); (Doc. 300 at 1f1f 66,

130-131). Likewise, though there is clear debate as to the strains Plaintiffs HCV had on his

liver, it is agreed that Plaintiff had APRI scores of .423 and .392 in late 2015 and .410 in

April 2016. (Doc. 300 at 1f1f 85, 87) . Following treatment, however, Plaintiffs lab results on

September 22, 2017, indicated a sustained viral response, (Doc. 300 at1f 121), while his

APRI scores from April 2018 of .299 and July 2019 of .223 showed improvement, (Doc. 300

at1f1f 123, 132-133).s




        5   Though the Plaintiff's APRI scores in late 2015 and April 2016 were higher than those after
Plaintiff received treatment, the DOC Defendants maintain that Plaintiff's earlier APRI scores "did not
suggest cirrhosis or even significant fibrosis" and , in accordance with the DOC protocols, were still below
the required score to qualify Plaintiff as an inmate meeting the highest level of priority for treatment. (Doc.
300 at ffll 58, 65); see (Docs. 302-14, 302-15). The DOC protocol effective as of November 2016
established that an APRI score greater than or equal to 2.0 "may be used to predict the presence of
cirrhosis ," whereas a "cutoff of [greater than or equal to] 1.5" may "predict the presence of significant
fibrosis (stages 2 to 4, out of 4)." (Doc. 302-15 at 3) .
                                                       13
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 14 of 40




                               IV. STATEMENT OF DISPUTED FACTS

       Regardless of the facts agreed between the parties, Plaintiff contends that he was

subjected to an unconstitutional denial of adequate medical care. (Doc. 331 at ,r 5). For

Plaintiff, the provision of adequate medical care for those with HCV, or the "standard of

care," as set forth by the AASLD and the Center for Disease Control, required that the DOC

treat individuals suffering from chronic HCV with DAADs, regardless of the stage of fibrosis.

(Doc. 331 at ,r,r 47-48); (Doc. 330 at 3) . In accordance with such guidance, the Plaintiff

claims that the AASLD guidelines establish that there is "no medical justification for not

offering treatment to those suffering from HCV." (Doc. 331 at ,r 51); see also (Doc. 330 at

3) ("In October 2015, the AASLD abandoned prioritization and simply stated that all HCV

patients should be treated with DAADs without delay.").

       Moreover, though the DOC placed inmates with chronic HCV in the Chronic Care

Clinic, Plaintiff argues that the CCC was not a true "clinic" and did not offer any treatment for

those with HCV. (Doc. 331 at ,r,r 41-42). Instead, Plaintiff claims that the CCC, in

accordance with the Hepatitis C Protocols utilized by the DOC, did no more than monitor

inmates with HCV until they reached a "catastroph[ic]" level of cirrhosis and esophageal

varices with portal hypertension, thus forestalling the ability of inmates such as Plaintiff to

receive necessary care and leading to long-term harm. (Doc. 331 at ,r,r 107-109); but see

(Doc. 300 at ,r 45) (DOC Defendants claim the Hepatitis C Protocols maintained and used

by the DOC in 2015 and 2016 "prioritized inmates for treatment with DAADs"); see also


                                                14
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 15 of 40




(Doc. 302-14 at 7) ("The purpose of the current [DOC] Hepatitis C Protocol is to identify

patients with advanced cirrhosis and to prioritize them for anti-viral treatment.") . As a result,

Plaintiff contends that the DOC Defendants established and applied a protocol not in

accordance with the standard of care and made medical care decisions for nonmedical

reasons. (Doc. 330 at 22-30).

       Plaintiff makes further assertions regarding his own physical condition that he claims

evinced a clear need for treatment. In particular, Plaintiff argues that as of 2015, in addition

to the CT scan of Plaintiffs liver seemingly showing cirrhosis , Plaintiffs HALT-C score,

"[a]nother diagnostic tool for determining liver damage," indicated that "there was a 63%

chance that he had already progressed to cirrhosis." (Doc. 330 at 5-6). Furthermore,

Plaintiff also claims that his skin condition may have been a "secondary" manifestation of his

HCV, while his "platelet levels were below the normal range" which "is a sign of liver

damage caused by hepatitis c." (Id. at 4-5); see (Doc. 331 at~ 73) (though diagnosed with

psoriasis, a chronic skin condition Plaintiff argues is an extrahepatic manifestation of his

HCV, he claims he may also have suffered from necrolytic acral erythema ("NAE"), a marker

of HCV). In comparison, Plaintiff claims that APR! scores are not reliable, seemingly

undermining the reliance by the DOC medical personnel on such a score when making a

medical determination. (Doc. 330 at 4) .

       Though Plaintiff eventually was treated with the DAAD Harvoni, Plaintiff argues that

he was "not cured ," but that he still suffers from a skin condition , hypertension, and a


                                               15
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 16 of 40




greater risk of liver cancer as a result of the delay in treatment. (Doc 331 at~~ 69-72) ; see

(Doc. 334-02) (report of Plaintiffs expert Dr. Stacey Trooskin concluding that "[i]f [Plaintiff]

had been treated and cured in 2015 in accordance with the standard of care, the fibrosis

would have been significantly less likely to advance .. . [while] now that Mr. Abu-Jamal is

cirrhotic, he will be at increased risk of liver cancer and must undergo screening for liver

cancer every 6 months for the rest of his life"). Therefore, to Plaintiff, had he received

proper treatment when the treatment first became available, "it is 'almost certain ' that he

would have avoided further disease progression" and "his risk of developing cirrhosis and/or

liver cancer would have been reduced to almost zero." (Doc. 330 at 7-8); see also (Doc.

334-02).

                                    V. STANDARD OF REVIEW

        Summary judgment "is appropriate only where there is no genuine issue of material

fact and the moving party is entitled to judgment as a matter of law." Gonzalez v. AMR, 549

F.3d 219, 223 (3d Cir. 2008). "An issue is genuine only if there is a sufficient evidentiary

basis on which a reasonable jury could find for the non-moving party, and a factual dispute

is material only if it might affect the outcome of the suit under governing law." Kaucher v.

County of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). Thus, through summary adjudication , the court may dispose of

those claims that do not present a "genuine dispute as to any material fact." Fed. R. Civ. P.

§ 56(a) .

                                                16
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 17 of 40




       The party moving for summary judgment bears the burden of showing the absence

of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317,323

(1986) . Once such a showing has been made, the non-moving party must offer specific

facts contradicting those averred by the movant to establish a genuine issue of material fact.

Lujan v. Nat'/ Wildlife Fed'n, 497 U.S. 871, 888 (1990). Therefore, the non-moving party

may not oppose summary judgment simply on the basis of the pleadings, or on conclusory

statements that a factual issue exists. Anderson, 477 U.S. at 248. "A party asserting that a

fact cannot be or is genuinely disputed must support the assertion by ... citing to particular

parts of materials in the record ... [or] showing that the materials cited do not establish the

absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact." Fed. R. Civ. P. § 56(c)(1 )(A)-(B). In evaluating

whether summary judgment should be granted, "[t]he court need consider only the cited

materials, but it may consider other materials in the record." Fed. R. Civ. P. § 56(c)(3).

"Inferences should be drawn in the light most favorable to the non-moving party, and where

the non-moving party's evidence contradicts the movant's, then the non-movant's must be

taken as true." Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir.

1992), cert. denied 507 U.S. 912 (1993) . "In considering a motion for summary judgment, a

district court may not make credibility determinations or engage in any weighing of

evidence." Anderson, 477 U.S. at 255.




                                               17
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 18 of 40



        Facts, however, "must be viewed in the light most favorable to the nonmoving party

only if there is a 'genuine' dispute as to those facts ." Scott v. Harris, 550 U.S. 372, 380

(2007). If a party has carried its burden under the summary judgment rule,

        its opponent must do more than simply show that there is some metaphysical
        doubt as to the material facts. Where the record taken as a whole could not
        lead a rational trier of fact to find for the nonmoving party, there is no genuine
        issue for trial. The mere existence of some alleged factual dispute between the
        parties will not defeat an otherwise properly supported motion for summary
        judgment; the requirement is that there be no genuine issue of material fact.
        When opposing parties tell two different stories, one of which is blatantly
        contradicted by the record, so that no reasonable jury could believe it, a court
        should not adopt that version of the facts for purposes of ruling on a motion for
        summary judgment.

Id. (internal quotations, citations, and alterations omitted) .

                                               VI. ANALYSIS

        Throughout the pendency of the current litigation, Plaintiff has amended his

Complaint several times. In the most recent iteration, Plaintiffs Fourth Amended Complaint

set forth six separate counts against various DOC Defendants for damages and injunctive

relief. (Doc. 245).6 On January 30, 2020, the DOC Defendants filed a Motion for Summary

Judgment, (Doc. 299), as to the six remaining claims set forth in Plaintiffs Fourth Amended




        6 As    set forth above, Plaintiff, in his Fourth Amended Complaint, maintained claims against select
DOC Defendants for the deprivation of his Eighth Amendment right to medical care for hepatitis C (Count I),
skin condition (Count 11), and hyperglycemia (Count 111), medical malpractice for failure to treat Plaintiff's
hepatitis C (Count V) and skin condition (Count VI), and violation of Plaintiff's First Amendment right of
association (Count VII) . (Doc. 245) ; see also supra Section II (describing the procedural history associated
with Plaintiff's claims) .

                                                     18
         Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 19 of 40




Complaint and a brief in support of the Motion, (Doc. 301 ).7 In response, Plaintiff filed a

brief opposing the DOC Defendants' Motion as to his claims against defendant Noel seeking

damages for deprivation of Plaintiffs Eighth Amendment right to medical care for hepatitis C

and medical malpractice for failure of defendant Noel to treat Plaintiffs hepatitis C. (Doc.

330). The Plaintiff otherwise concedes that summary judgment should be entered as to the

other DOC Defendants for these two claims and as to all DOC Defendants for the four

additional claims raised in the Fourth Amended Complaint. (Id.). The Court will therefore

separately review the two remaining claims and the grounds upon which the DOC

Defendants seek summary judgment. (Doc. 336).

    I.       Deprivation of Eighth Amendment Right to Medical Care for Hepatitis C

         Of his two remaining contested claims against defendant Noel, Plaintiff first raises a

claim for deprivation of his Eighth Amendment right to medical care for his chronic hepatitis

C pursuant to 42 U.S.C. § 1983. Section 1983 authorizes redress for violations of

constitutional rights and provides in relevant part:

         [e]very person who, under color of any statute, ordinance, regulation, custom,
         or usage, of any State or Territory ... subjects, or causes to be subjected, any
         citizen of the United States or other person within the jurisdiction thereof to the
         deprivation of any rights, privileges, or immunities secured by the Constitution
         and laws, shall be liable to the party injured in an action at law, suit in equity,
         or other proper proceeding for redress ....




         7 The  DOC Defendants included various arguments in their initial Motion for Summary Judgment
that they later withdrew, including arguments reflecting a failure to exhaust administrative remedies and a
lack of standing. (Doc. 301 at 18, 26); (Doc. 336 at 1-2).
                                                     19
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 20 of 40



42 U.S.C. § 1983. Thus, to establish a violation under Section 1983, a plaintiff must

demonstrate that the challenged conduct was committed by a person acting under color of

state law and deprived the plaintiff of rights, privileges, or immunities secured by the

Constitution or laws of the United States. Lake v. Arnold, 112 F.3d 682, 689 (3d Cir. 1997).

By its terms, Section 1983 does not create a substantive right, but merely provides a

method for vindicating federal rights conferred by the United States Constitution and the

federal statutes that it describes. Baker v. McCollan, 443 U.S. 137 (1979); see also Hart v.

Tannery, 2011 WL 940311 (E.D. Pa. Mar. 14, 2011 ).

       Once setting forth the foundations for a Section 1983 claim, a deprivation of

constitutional rights under the Eighth Amendment occurs in the medical context when state

officials are deliberately indifferent to the serious medical needs of those in their charge.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). In opposition to Plaintiffs claim alleging an

Eighth Amendment violation, the DOC Defendants thus contend that defendant Noel was

not deliberately indifferent to Plaintiffs medical needs in light of the information available at

the initiation of this litigation and that Plaintiff is unable to show a risk of future harm. (Doc.

301 at 22-26). The Court will address these arguments in turn.

           a. Failure to Show Defendant Noel was Deliberately Indifferent to Plaintiffs
              Medical Needs

       As a violation of the Eighth Amendment, deliberate indifference may manifest in

various forms , including an intentional refusal to provide care, delayed medical treatment for

non-medical reasons, denial of prescribed medical treatment, a denial of reasonable
                                                 20
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 21 of 40




requests for treatment that results in suffering or risk of injury. Ourmer v. O'Carroll, 991

F.2d 64, 68 (3d Cir. 1993); see also Rhines v. Bledsoe, 388 F. App'x 225,227 (3d . Cir.

2010) ("intentionally denying or delaying access to medical care or intentionally interfering

with the treatment once prescribed" sufficient to show deliberate indifference (quoting

Estelle, 429 U.S. at 104-05)). Deliberate indifference may also be shown where a prison

official opts for "an easier and less efficacious treatment of the inmate's condition" or

"erect[s] arbitrary and burdensome procedures that result in interminable delays and

outright denials of medical care to suffering inmates." Monmouth Cty. Corr. Inst. Inmates v.

Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (internal quotation marks omitted); see also

White v. Napoleon, 897 F.2d 103, 109 (3d Cir. 1990) ("persistent conduct in the face of

resultant pain and risk of permanent injury" is sufficient to show deliberate indifference).

       The mere misdiagnosis of a condition or medical need or the provision of negligent

treatment does not give rise to an actionable Eighth Amendment claim as although

"[d]eliberate indifference to a prisoner's serious medical needs can give rise to ... a

constitutional violation[,] ... mere medical malpractice will not." Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990); Estelle, 429 U.S. at 106. Furthermore, in

a prison medical context, deliberate indifference is generally not found when some

significant level of medical care has been offered to the inmate. Clark v. Doe, 2000 WL

1522855, at *2 (E.D. Pa. Oct. 1, 2000) ("courts have consistently rejected Eighth

Amendment claims where an inmate has received some level of medical care"). In fact,


                                               21
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 22 of 40




"prison authorities are accorded considerable latitude in the diagnosis and treatment of

prisoners." Durmer, 991 F.2d at 67 (citations omitted) . There must, however, be a

distinction between a case in which the prisoner claims a complete denial of medical

treatment and one where the prisoner has received some medical attention and the dispute

is over the adequacy of the treatment. United States ex rel. Walker v. Fayette Cty, 599 F.2d

573, 575 n.2 (3d Cir. 1979); Farmer v. Brennan, 511 U.S. 825 (1994).

       DOC Defendants claim that "Noel along with Dr. Cowan and Dr. Harris believed

Plaintiff had a METAVIR score of F2 (moderate fibrosis)" during the relevant time period,

and that "[p]rofessional judgment was exercised in developing policy that inmates with F2

would be treated later after the inmates with F4 and F3 had been treated." (Doc. 336 at 6).

As a result, though Plaintiff was confirmed to have chronic hepatitis C, he was not to be

prescribed a direct-acting antiviral drug until, in the view of defendant Noel and others

charged with making such a determination, his liver further deteriorated to a point where

treatment was necessary. It is now conclusive, however, that in 2017, after this Court

ordered that testing be conducted to determine the state of Plaintiffs liver, it was found that

Plaintiffs condition had "deteriorated to 'severe grade 4 liver cirrhosis,JJJ which qualified

Plaintiff for treatment with an DAAD. Abu-Jamal, 3:16-CV-2000 at (Doc. 61 at 2).

       In viewing the DOC's management of Plaintiffs HCV, questions of material fact

clearly remain as to whether the steps taken by the DOC Defendants, irrespective of Court-

ordered measures, truly constituted treatment or were merely efforts to delay or deny the


                                                22
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 23 of 40



prescription of a necessary drug for non-medical purposes. 8 Based on the DOC Hepatitis C

Protocols effective as of November 2015 and November 2016, the DOC's policies indicate

that "treatment" of hepatitis C involved the prescription of "Anti-Viral Medication." (Doc. 302-

14 at 7); (Doc. 302-15 at 7). The decision as to whether a patient would be prescribed a

DAAD was left to the "Hepatitis C Treatment Committee" and based on the degree of liver

damage as diagnosed and monitored by the infection control nurse, the site medical

director, and the Chronic Care Clinic. (Doc. 302-14); (Doc. 302-15). Defendant Noel and

other members of the Hepatitis C Treatment Committee, however, did not prescribe Plaintiff

a DAAD until after they were ordered to do so by this Court.

        Therefore, whether the DOC Defendants, and more specifically, defendant Noel,

were deliberately indifferent by merely monitoring and diagnosing Plaintiffs chronic HCV -

as compared to the provision of treatment by prescription of a DAAD - when there arguably

were indications that Plaintiff "likely ha[d] cirrhosis as of April 2015" still remains an issue of

material fact. (Doc. 300 at ,r,r 66, 130-131); see also (Doc. 334-02 at 6) (expert report of Dr.




        8  The DOC Defendants also contend , in support of their claim that defendant Noel is entitled to
qualified immunity, that Plaintiff failed to sufficiently prove that he was denied treatment for non-medical
reasons. See infra Section V(II). For the reasons set forth below, the DOC Defendants' argument fails as
there are clear questions of material fact as to why Plaintiff was not treated with a DAAD when first
available. See id. at n.12; see also Chimenti v. Wetzel, 2018 WL 3388305, at *9 (E.D. Pa. July 12, 2018)
(summary judgment denied where evidence indicated "DOC's prioritization of its treatment of inmates with
DAAs pursuant to the Hepatitis C Protocol is influenced by the cost of that treatment rather than solely by
the medical needs of inmates with chronic HCV and, thus, that the DOC has delayed necessary medical
treatment for a non-medical reason") .
                                                     23
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 24 of 40




Trooskin arguing that delayed treatment of HCV with a DAAD "falls below the standard of

care, and risks the life of the individual with HCV").

             b. Failure to Show a Risk of Future Harm

        In addition to their claim that there are no remaining issues of material fact

concerning Plaintiffs Eighth Amendment claim, the DOC Defendants also argue that

Plaintiff failed to provide evidence that supports his assertion that he is likely to sustain

damages for future injury. (Doc. 301 at 26). Similarly, the DOC Defendants claim that

Plaintiffs request for damages resulting from the DOC Defendants' inability to properly treat

the Plaintiffs skin condition are also unsupported. (336 at 7-8). 9

        Within the record, however, Plaintiff provides facts that support his claim that he has

sustained and will continue to sustain injuries as a result of the delay in treatment with a

DAAD. For example, by April 2017, a hepatic elastography and sonogram of Plaintiffs liver

showed evidence of severe grade 4 cirrhosis. Abu-Jamal, 3:16-CV-2000 at (Doc. 61 at 2).

If, as the DOC Defendants argue, Plaintiff merely had a METAVIR score of F2 at the time of

the initiation of this litigation, indicating moderate fibrosis, then Plaintiffs liver was thus

arguably damaged as a result of the DOC Defendants' decision not to prescribe a DAAD in

2015. 10 (Doc. 300 at ,r 83). But see (Doc. 302-27 at 4) (DOC Defendants' expert concluding


        9 From   its two remaining claims, including Plaintiff's claim for violation of his Eighth Amendment
right to medical care, Plaintiff seeks both compensatory and punitive damages. (Doc. 245 at 36) .

        10 The DOC Defendants' experts also claim that "[l]iver biopsies were traditionally done in most
patients with HCV infection to determine their METAVIR score," (Doc. 302-31 at 7), or that a "liver biopsy is
the current gold standard to document the degree of fibrosis," (Doc. 302-27 at 2), but a liver biopsy was
                                                      24
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 25 of 40




that "[i]t is my medical opinion that [Plaintiffj already had cirrhosis by early 2015"). The

Plaintiffs expert came to such a conclusion when determining that "[t]he delay in HCV

treatment for Mr. Abu-Jamal has negatively impacted his health," reflected in an abdominal

ultrasound taken on February 16, 2017 that demonstrated portal hypertension that "was not

previously seen on [Plaintiffs] prior ultrasounds from 2015 which is evidence that the

scarring to his liver progressed in the interval between 2015 and 2017." (Doc. 334-02 at

12). As a result, Plaintiff argues he has an "increased risk of liver cancer," which will require

that he "undergo screenings for liver cancer every 6 months for the rest of his life." (Id.).

        Further, though Plaintiff withdrew his Eighth Amendment claim for failure to provide

medical care for his skin condition, if, as Plaintiff argues, his skin condition was caused by

his HCV and the only way to properly treat this condition would have been to treat his HCV,

then any injury caused by a failure to treat Plaintiffs HCV would incorporate the harm

endured as a result of his skin condition. In support of such an argument, the Court looks to

a letter dated December 17, 2015, from the Correct Care Solutions' "Hepatitis C Review

Committee" to defendant Noel and the DOC Hepatitis C Treatment Committee citing a

report by Dr. Joseph Harris in which Harris alleged that Plaintiff had "severe extra-hepatic

manifestations of hepatitis C as evidenced by ... the skin condition NAE" and that "[fjailure

to treat [Plaintiffs] hepatitis C will result in serious harm to his health as his current extra-




also not conducted to establish the degree of harm to Plaintiff's liver. There would thus also be questions
of material fact regarding the sufficiency of defendant Noel's efforts to monitor Plaintiff's condition .
                                                     25
         Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 26 of 40



hepatic symptoms will not be cured." (Doc. 334-14 at 1); see a/so (Doc. 94 at 135-137)

(testimony by Dr. Harris at a preliminary evidentiary hearing where he described his

diagnostic conclusion that Plaintiffs skin condition was a condition "secondary to his

Hepatitis C" and could be treated only by treating the underlying HCV). Such factual

assertions may support a finding of damages in Plaintiffs favor.

         Nevertheless, even if Plaintiff failed to support a claim for compensatory damages

showing actual injury, he may still be able to recover punitive damages. As set forth in Allah

v. AI-Hafeez, 226 F.3d 247,250 (3d Cir. 2000), even if a plaintiff were to fail to sufficiently

prove injury, an inmate alleging a violation of his or her constitutional rights may still pursue

the action to recover nominal or punitive damages. As Plaintiff seeks punitive damages

under his Eighth Amendment violation claim, in addition to his claim for compensatory

damages, dismissal at this junction would be improper. As a result, the DOC Defendants'

Motion for Summary Judgment as to Plaintiffs claim for deprivation of his Eighth

Amendment right to medical care on the grounds that Plaintiff failed to prove deliberate

indifference or damages will be denied.

   II.      Qualified Immunity as to Plaintiff's Eighth Amendment Claim

         Though issues of material fact remain as to Plaintiffs claim for deprivation of his

Eighth Amendment right to medical care for his hepatitis C, the DOC Defendants argue that

defendant Noel is entitled to qualified immunity as to this claim. (Doc. 301 at 39-45).

"Qualified immunity shields government officials from civil damages liability unless the


                                                26
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 27 of 40




official violated a statutory or constitutional right that was clearly established at the time of

the challenged conduct." Reichle v. Howards, 566 U.S. 658, 664 (2012). Qualified

immunity provides not only a defense to liability, but "immunity from suit." Hunter v. Bryant,

502 U.S. 224, 227 (1991 ); Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). As qualified

immunity is an immunity from suit, the Supreme Court has "repeatedly ... stressed the

importance of resolving immunity questions at the earliest possible stage in litigation."

Campeggio v. Upper Pottsgrove Twp., 2014 WL 4435396, at *10 (E.D. Pa. Sept. 8, 2014)

(quoting Pearson v. Callahan, 555 U.S. 223, 231-32 (2009)); but see Newland v. Reehorst,
           1
328 F. App x 788, 791 n.3 (3d Cir. 2009) (It is "generally unwise to venture into a qualified

immunity analysis at the pleading stage as it is necessary to develop the factual record in

the vast majority of cases.").

       To determine whether a defendant is entitled to qualified immunity, courts will

analyze two factors: (1) whether the plaintiff has shown facts that make out a constitutional

rights violation, and if so, (2) whether those rights were "clearly established" at the time of

the incident. Saucier v. Katz, 533 U.S. 194 (2001); but see Pearson, 555 U.S. at 232-36

(finding that the sequence set forth in the Saucier two-step analysis was no longer
                                                 1
mandatory but could be employed at the court s discretion). A court must thus look to the

"objective legal reasonableness of the action, assessed in light of the legal rules that were

clearly established at the time it was taken." Pearson, 555 U.S. at 244; see also Grant v.

City of Pittsburgh, 98 F.3d 116, 122 (3d Cir. 1996) ("[C]rucial to the resolution of [the]


                                                27
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 28 of 40




assertion of qualified immunity is a careful examination of the record ... to establish ... a

detailed factual description of the actions of each individual defendant (viewed in a light

most favorable to the plaintifD.").

        As set forth above, an inmate's Eighth Amendment rights are violated where state

officials are deliberately indifferent to serious medical needs.11 Monmouth Cty. Corr. Inst.

Inmates, 834 F.2d at 346 (describing two-part standard established in Estelle v. Gamble,

429 U.S. at 97). In support of their argument for qualified immunity, the DOC Defendants

cite this Court's decision in Abu-Jamal v. Wetzel for its assertion that the DOC Defendants

were not deliberately indifferent. (Doc. 336 at 4) (citing Abu-Jamal v. Wetzel, 2017 WL

34700 (M.D. Pa. Jan. 3, 2017)). In Abu-Jamal v. Wetzel, however, this Court determined

that the Plaintiff was likely to succeed on the merits of his Eighth Amendment claim as he

established, as here, "that Defendants have deliberately denied providing treatment to

inmates with a serious medical condition and chosen a course of monitoring instead ....

[and] have done so with the knowledge that (1) the standard of care is to administer DAA

medications regardless of the disease's stage, (2) inmates would likely suffer from hepatitis

C complications and disease progress without treatment, and (3) the delay in receiving DAA


        11  A serious medical need "is 'one that has been diagnosed by a physician as requiring treatment
or one that is so obvious that a lay person would easily recognize the necessity for a doctor's attention ."'
Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 347. The DOC Defendants do not contest the fact that
Plaintiff had a serious medical need. HCV, which can cause life-threatening harm to the body, may lead to
inflammation of the liver and scarring that can impact the ability of the liver to function or create
complications such as increased rates of cancer, heart attacks, and diabetes. See (Doc. 334-02 at 1)
(expert report of Dr. Stacey Trooskin). The Court will therefore accept this point as undisputed and proven .

                                                     28
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 29 of 40




medications reduces their efficacy." Abu-Jamal, 2017 WL 34700 at *51; see also supra

Section Vl(l)(a) (concluding that the deliberate indifference of defendant Noel remains an

issue of material fact). As such, as described above and as in Abu-Jamal v. Wetzel, Plaintiff

has provided ample evidence to make out a constitutional rights violation regarding the

DOC Defendants' treatment, or lack thereof, of Plaintiffs hepatitis C. 12 Therefore, it is still

necessary to determine whether the Plaintiffs right to the medical care he was arguably

denied was "clearly established" at the time of the incident.

        "To be clearly established, a right must be sufficiently clear that every reasonable

official would have understood that what he is doing violates that right." Reichle, 566 U.S.

at 664 (brackets and internal quotation marks omitted). The Third Circuit has previously

concluded in this litigation that "[a]t the time of the relevant events, it was clearly established

that denying particular treatment to an inmate who indisputably warranted that treatment for



        12  DOC Defendants also argue, as compared to their argument against Plaintiff's Eighth
Amendment claim, that they are entitled to qualified immunity as Plaintiff failed to show that the decision
made by the DOC Defendants to not prescribe Plaintiff a DAAD was made for non-medical reasons. (Doc.
336 at 2-4). The DOC Defendants, however, explain that "the record evidence illustrates Plaintiff's case is
[sic] the argument that the standard of care for treating HCV was to administer DAADs" and there may
have not been "a medical reason not to individually treat Plaintiff sooner." (Id. at 3-4). Therefore, as there
is ample evidence supporting Plaintiff's claim that, in a purely medical sense, there was no reason for the
DOC Defendants to not treat his HCV with DAAD and he wasn't prescribed such a treatment, then the
decision would have seemingly been made for non-medical reasons. See Davis v. Wetzel, 2020 WL
3642382, at *10 (M.D. Pa. July 6, 2020) ("When a defendant establishes evidence of a serious medical
condition and is denied appropriate treatment for a nonmedical reason, then deliberate indifference is
adequately supported." (citing Abu-Jamal, 779 F. App'x at 900)); see also (Doc. 96 at 68) (testimony from
medical defendant Dr. Jay Cowan in which he states he would recommend treatment with a DAAD for
those with HCV "[i]f they could pay $90,000"); (Doc. 302-31 at 7-9) (expert review of the DOC hepatitis C
protocol of November 2016 characterizing "treatment" of HCV as the prescription of a DAAD and the main
impediment to the prescription of a DAAD as cost).

                                                      29
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 30 of 40




nonmedical reasons would violate the Eighth Amendment." Abu-Jamal v. Kerestes, 779 F.

App'x 893, 900 (3d Cir. 2019) (citing Monmouth Cty. Corr. Inst. Inmates, 834 F.3d at 346-

47). It is also clear that deliberate indifference is manifest "[w]here prison officials deny

reasonable requests for medical treatment ... and such denial exposes the inmate 'to undue

suffering or the threat of tangible residual injury."' Monmouth Cty. Corr. Inst. Inmates, 834

F.3d at 346 (quoting Westlake v. Lucas, 537 F.2d 857, 860 (6th Cir. 1976)). Here, Plaintiffs

claim "does not rest on the appropriateness of the [DOC] policy itself or a general right to be

treated with the new antiviral drugs," but on the premise that he was denied a drug that he

requested and should have been provided under the operative standard of care, and that he

was denied this drug for non-medical reasons. See Abu-Jamal, 779 F. App'x at 900. 13

        The Plaintiff has thus sufficiently supported an Eighth Amendment violation and

established that the Plaintiffs rights regarding necessary treatment of his HCV were "clearly

established" at the time of the alleged constitutional violation. The DOC Defendants' Motion

as to Plaintiffs Eighth Amendment claim will therefore be denied.




        13Though, as the Third Circuit states, "Abu-Jamal's claim is predicated on the allegation that he
was denied treatment for nonmedical reasons" and not the "propriety of the [DOC] Hepatitis C policy," it
must also be recognized that the "propriety" of the DOC's Hepatitis C Protocols remains at the core of this
matter as the protocols were allegedly used as justification for denying treatment and created with non-
medical considerations in mind . Abu-Jamal, 779 F. App'x at 900 n.8; see also supra Section Vl(I) (Section
1983 claims require a showing that an individual acting "under color of any statute, ordinance, regulation ,
custom, or usage" deprived the plaintiff of "rights, privileges, or immunities secured by the Constitution and
laws").
                                                      30
           Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 31 of 40




    Ill.      Medical Malpractice for Failure to Treat Plaintiff's Hepatitis C

           Pennsylvania courts have established that medical malpractice is a form of

negligence. Quinby v. Plumsteadvil/e Fam. Prac., Inc., 589 Pa. 183, 199 (2006). Therefore,

to substantiate a cause of action for medical malpractice, a plaintiff must demonstrate the

elements of negligence: "a duty owed by the physician to the patient, a breach of that duty

by the physician, that the breach was the proximate cause of the harm suffered, and the

damages suffered were a direct result of harm." Id. (citing Hightower-Warren v. Silk, 548

Pa. 459 (1997)) . A "medical malpractice claim is further defined as an 'unwarranted

departure from generally accepted standards of medical practice resulting in injury to a

patient, including all liability-producing conduct arising from the rendition of professional

medical services ."' Ponzini v. Monroe Cty., 2015 WL 5123680, at *8 (M.D. Pa. Aug. 31,

2015) (quoting Merlini ex rel. Merlini v. Gallitzin Water Auth., 602 Pa. 346 (2009)). In regard

to the Plaintiffs medical malpractice claim, the DOC Defendants raise two separate grounds

for dismissal on summary judgment.

              a. Failure to Prove Causation of Injury

           In opposition to the Plaintiffs medical malpractice claim, the DOC Defendants claim

that the Plaintiff fails to sufficiently prove causation of injury to sustain his claim. In part, the

DOC Defendants argue that the expert opinion provided by the Plaintiffs expert, Dr. Stacey

Trooskin, "using words like 'may not have been', 'less likely' and 'significantly less likely"' in




                                                 31
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 32 of 40




regards to the harm that could have been avoided had defendant Noel's not delayed in

treating Plaintiffs HCV, "is insufficient evidence of causation ." (Doc. 301 at 32).

       '"When a party must prove causation through expert testimony the expert must

testify with reasonable certainty that in his professional opinion , the result in question did

come from the cause alleged."' Reyes v. Otis Elevator Co., 2016 WL 6495115, at *4 (E.D.

Pa. Nov. 2, 2016) (quoting Cohen v. Albert Einstein Med. Ctr. , N. Div., 592 A.2d 720, 723

(Pa. Super. Ct. 1991 )). Thus, "[u]nder Pennsylvania law, medical experts opining on

causation must testify that defendant's actions caused plaintiffs condition with a reasonable

degree of medical certainty." McLeod v. Dollar Gen., 2014 WL 4634962, at *4 (E.D. Pa.

Sept. 16, 2014) (citing In re Paoli R.R. Yard PCB Litig. , 35 F.3d 717, 750 (3d Cir. 1994)).

Absolute certainty in the medical context, however, cannot be expected either by the courts

or by patients. See Hamil v. Bashline, 392 A.2d 1280, 1286- 88 (Pa. 1978) (though "in the

world of medicine nothing is absolutely certain ," expert opinions provide a basis upon which

juries may "balanc[e] probabilities") . Instead, "'a medical opinion need only demonstrate,

with a reasonable degree of medical certainty, that a defendant's conduct increased the risk

of the harm actually sustained."' Rolon v. Davis, 232 A.3d 773, 777 (Pa. 2020) (quoting

Vicari v. Spiegel, 936 A.2d 503, 510-11 (Pa. Super. Ct. 2020) ("an expert's opinion will not

be deemed deficient merely because he or she failed to expressly use the specific words"));

see also K.H. ex rel. H.S. v. Kumar, 122 A.3d 1080, 1104 (Pa. Super. Ct. 2015) ("[i]n Hamil




                                                32
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 33 of 40




v. Bashline, our Supreme Court adopted the relaxed 'increased-risk-of-harm' standard"

(citation omitted)).

        The parties disagree about the impact that the DOC Defendants' delay in prescribing

a DAAD had on the deterioration of Plaintiffs liver and the perpetuation of his skin condition .

Plaintiffs expert, however, clearly asserts that the Plaintiff suffers from cirrhosis of the liver,

that this cirrhosis was directly linked to his HCV, and that "[i]f he had been treated and cured

in 2015 as dictated by the standard of care, the fibrosis would have been significantly less

likely to advance in the absence of the virus." (Doc. 334-02 at 12). The Plaintiffs expert

further concluded that "[t]he delay in HCV treatment for Mr. Abu-Jamal has negatively

impacted his health." (Doc. 334-02 at 12). The impact of this delay, resulting from a

determination made pursuant to the DOC Hepatitis C Protocols and by the Hepatitis C

Treatment Committee, 14 was best reflected in the abdominal ultrasound taken on February

16, 2017, that demonstrated a portal hypertension "not previously seen on [Plaintiffs] prior

ultrasounds from 2015 which is evidence that the scarring to his liver progressed in the

interval between 2015 and 2017." (Doc. 334-02 at 12). Even as the DOC Defendants

argue that an ultrasound conducted in 2019 after treatment with Harvoni "show[ed] no portal

hypertension ," this does not remove from the realm of disputed material facts the question

as to whether the condition of Plaintiffs liver deteriorated between the Plaintiffs first




        14Defendant Noel not only helped draft the DOC's hepatitis C protocol in 2015 and subsequent
updated protocols, but also sat on the Hepatitis C Treatment Committee. (Doc. 96 at 99-101, 107, 129).
                                                   33
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 34 of 40




diagnosis of HCV by the DOC and the initiation of this litigation or that the damage or

scarring to the Plaintiffs liver endured during that same period was reversed with treatment.

       The objections that the DOC Defendants raise with respect to Dr. Trooskin's

opinions reflect questions of material fact that would be improper for the Court to decide

here. Ponzini, 2015 WL 5123680, at *5. The facts asserted in the DOC Defendants'

Statement of Facts and Plaintiffs responses serve as a prime example of the factual issues

that remain in this case, for while the parties agree on the content of the experts' testimony

and opinions, their interpretations of the conclusions and state of Plaintiffs health at the

time this litigation was initiated vary widely. "Questions about credibility and weight of

expert opinion testimony are [likewise] for the trier of facts since such testimony is ordinarily

not conclusive." Drysdale v. Woerlh, 153 F.Supp.2d 678, 689 (E.D. Pa. 2001).

             b. Failure to Timely File a Certificate of Merit Against Defendant Noel

       Separately, the DOC Defendants claim that the Plaintiff failed to timely file a

necessary certificate of merit ("COM") pursuant to Pennsylvania Rule of Civil Procedure

1042.3. (Doc. 336 at 8). Rule 1042.3 requires a certificate of merit be filed in any action

based upon an allegation that a licensed professional deviated from an acceptable

professional standard. Pa. R. Civ. P. § 1042.3. Such a certificate must establish that:

       (1)      an appropriate licensed professional has supplied a written statement
                that there exists a reasonable probability that the care, skill or
                knowledge exercised or exhibited in the treatment, practice or work that
                is the subject of the complaint, fell outside acceptable professional
                standards and that such conduct was a cause in bringing about the
                harm, or
                                               34
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 35 of 40




       (2)     the claim that the defendant deviated from an acceptable professional
               standard is based solely on allegations that other licensed professionals
               for whom this defendant is responsible deviated from an acceptable
               professional standard, or
       (3)     expert testimony of an appropriate licensed professional is unnecessary
               for prosecution of the claim.

Pa. R. Civ. P. § 1042.3(a). The purpose of the COM requirement is to "assure that

malpractice claims for which there is no expert support will be terminated at an early stage

in the proceedings ." Chamberlain v. Giampapa, 210 F.3d 154, 158-61 (3d Cir. 2000). At its

heart, the presence in the record of a COM "signals to the parties and the trial court that the

plaintiff is willing to attest to the basis of his malpractice claim; that he is in a position to

support the allegations he has made in his professional liability action; and that resources

will not be wasted if additional pleading and discovery take place." Womer v. Hilliker, 908

A.2d 269, 275-76 (2006) (citing Pa. R. Civ. P. §§ 1042.4, 1042.5). In contrast, the "absence

from the record of a COM signals to the parties and the trial court that none of this is so and

that nothing further should transpire in the action, except for the lawsuit's termination." Id.

(citing Pa. R. Civ. P. § 1042.6).

       Though the Pennsylvania Supreme Court initially set forth a strict interpretation of

the COM filing requirement, it has since relaxed such exacting standards. In this regard,

"the courts of [Pennsylvania] have historically been loathe to put a litigant out of court on a

potential meritorious claim for missing a filing deadline due to lawyer oversight," while "there

is also ample law in Pennsylvania abhorring the practice of entering a snap judgment in



                                                  35
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 36 of 40




response to such a mistake." See Schmigel v. Ucha/, 800 F.3d 113, 118 (3d Cir. 2015)

(quoting Womer, 908 A.2d at 282 (Baer, J., dissenting)).

       The Pennsylvania Supreme Court has thus concluded that while full compliance with

Rule 1042.3 is expected, the Rule is nonetheless subject to certain equitable exceptions as:

       we have always understood that procedural rules are not ends in themselves,
       and that the rigid application of our rules does not always serve• the interests
       of fairness and justice. It is for this reason that we adopted Rule 126, which
       provides in pertinent part that "[t]he court at every stage of any such action or
       proceeding may disregard any error or defect of procedure which does not
       affect the substantial rights of the parties ." Pa. R. Civ. P. No. 126. With this
       language, we incorporated equitable considerations in the form of a doctrine of
       substantial compliance into Rule 126, giving the trial courts the latitude to
       overlook any "procedural defect" that does not prejudice a party's rights. Thus ,
       while we look for full compliance with the terms of our rules, we provide a limited
       exception under Rule 126 to those who commit a misstep when attempting to
       do what any particular rule requires . Moreover, we made Rule 126 a rule of
       universal application , such that the trial court may disregard any such
       procedural defect or error at every stage of any action or proceeding to which
       the civil procedural rules apply.

Booker v. United States, 366 F. App'x 425, 427-28 (3d Cir. 2010) (quoting Womer, 908 A.2d

at 276 (internal citations omitted)). In light of such guidance, "state and federal courts

applying Pennsylvania law have applied the 'substantial compliance' doctrine in situations

where the plaintiff has attempted but failed to meet the technical requirements of Rule

1042.3." See id. at 428-29 (providing list of federal and Pennsylvania state cases applying

the substantial compliance doctrine, though differentiating between efforts of a plaintiff to

comply with Rule 1042.3 in a substantive manner and a total disregard for the Rule until it

becomes a point of contention in the litigation).


                                               36
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 37 of 40




        In addition, in 2008, the Pennsylvania Supreme Court amended the State's Rules of

Civil Procedure in order to add further "conditions precedent" that must be met in order for a

court to dismiss a case for failure to meet the requirements under Rule 1042. Pa. R. Civ. P.

§§ 1042.6(a) , 1042.7(a). Most notably, in instances where there was a deficiency in a COM

filing, dismissal is only permissible "no less than thirty days after the date of the filing of the

notice of intention to enter the judgment of non pros." Id. at§ 1042.7(a)(4); see also

Schmigel, 800 F.3d at 118-119 ("the injustice sought to be remedied [in Womer] was

accomplished via a subsequent amendment to the civil procedural rules requiring a

defendant to give a plaintiff a thirty-day written notice of intention to file a praecipe for a

judgment of non pros for failure to file a COM" (quoting Anderson v. McAfoos, 618 Pa. 478,

500 (2012) (Baer, J., concurring) (internal citations omitted))) . A motion for summary

judgment, however, as compared to a state non pros, satisfies such a notice requirement in

federal courts for purposes of Rules 1042.6 and 1042.7. Schmigel, 800 F.3d at 122; see

also Nuveen Mun. Tr. ex rel. Nuveen High Yield Mun. Bond Fund v. WithumSmith Brown,

P.C., 692 F.3d 283, 304 n.13 (3d Cir. 2012) (concluding it was appropriate to file a motion

for summary judgment to effectuate dismissal under similar New Jersey rule).

        Though the Plaintiff ineffectually asserts that the DOC Defendants waived 15 any

argument that the Plaintiff did not satisfy Section 1042 by waiting to raise such a claim in



        15  In accordance with Section 1042, parties in federal courts "cannot waive this requirement as it is
a rule of substantive law." Diaz v. Palakovich, 2013 WL 4500049, at *1 (M .D. Pa. Aug . 21 , 2013) (citing Pa.
R. Civ. P. 1042.3(a)); see also Schmigel, 800 F.3d at 120 (listing cases "support[ing] the notion that the
                                                     37
        Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 38 of 40



their Motion for Summary Judgment, Plaintiff does not contest the fact that the COM filed as

part of this litigation failed to list defendant Noel as a recipient and was thus deficient

pursuant to Rule 1042.3(b)(1). See Pa. R. Civ. P. § 1042.3(b)(1) ("A separate certificate of

merit shall be filed as to each licensed professional against whom a claim is asserted .");

(Doc. 109); see also (Doc. 301 at 32-33) (asserting that though Plaintiff filed a COM in

March 2016 after the filing of the First Amended Complaint, he failed to file another COM

when adding Dr. Noel as a defendant several months later). As notice of this defect was

thus provided to Plaintiff by the DOC Defendants as part of their Motion for Summary

Judgment, Plaintiff was given thirty days to rectify the deficiencies in his COM from the date

of the DOC Defendants' filing. Schmigel, 800 F.3d at 122. Plaintiff, however, failed to take

advantage of this thirty-day period. 16

        Nevertheless, the equitable considerations presented here support a finding that

Plaintiffs medical malpractice claim should not be dismissed for failure to conform with Rule

1042.3's requirement to file a COM for each defendant. Pursuant to the doctrine of


COM reg ime's notice requirement should be construed as substantive law," and thus applicable in federal
courts). Likewise, an argument that a defendant waives its affirmative defense by failing to raise the COM
issue in an initial motion is unsupported . See Lane v. Riley, 2005 WL 3454401 , at *1 n.1 (W.D. Pa. Nov.
22, 2005) (citing cases establishing that 'failure to raise non compliance rule during preliminary
proceedings did not waive Rule 1042.3" (citations omitted)); Iwanejko v. Cohen & Grigsby, P.C., 249 F.
App'x 938, 944 (3d Cir. 2007). The exceptions set forth in light of the Womer dissent, however, provide
equitable relief to ensure that judicial resources are not wasted and justice remains paramount.
        16   Section 1042.7 provides further grounds that restrict a court's ability to dismiss claims for a
failure to fully comply with Rule 1042.3. See Pa. R. Civ. P. § 1042.?(a) (for example, "a judgment of non
pros against the plaintiff for failure to file a certificate of merit" will not be entered if there is a "pending
motion for determination that the filing of a certificate is not requ ired"). The Plaintiff, however, has failed to
raise any such objections.
                                                         38
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 39 of 40



substantial compliance guided by Rule 126, courts are provided "the latitude to overlook any

'procedural defect' that does not prejudice a party's rights." Womer, 908 A.2d at 276; Pa. R.

Civ. P. § 126. Plaintiffs filings to this point- including an initial COM, expert reports with

curriculum vitae from a qualified physician, and deposition testimony concerning the

Plaintiffs allegations - and the DOC Defendants' responses to such filings, clearly indicate

that Plaintiff made efforts to substantially comply with the Rule and provide sufficient

warning that he "is willing to attest to the basis of his malpractice claim; that he is in a

position to support the allegations he has made in his professional liability action; and that

resources will not be wasted if additional pleading and discovery take place." Womer, 908

A.2d at 275-76.

       Further, the DOC Defendants, and specifically, defendant Noel, will not be

prejudiced by Plaintiffs failure to fully comply with the COM requirement. Plaintiffs initial

COM, though not served on Noel, set forth sufficient support for claims against individuals

directly under defendant Noel's directives and put Noel on notice of his alleged culpability

from the outset of the litigation. Plaintiffs medical malpractice claim has likewise been

supported through pleadings and throughout discovery such that Noel was provided

sufficient notice of the specific claims against which he shall be required to defend. Plaintiff,

in comparison, would face significant prejudice if his medical malpractice claim was

dismissed at this advanced stage of the litigation as he would be foreclosed by

Pennsylvania's statute of limitations from relitigating this claim.


                                                39
       Case 3:15-cv-00967-RDM Document 340 Filed 09/09/21 Page 40 of 40




       The DOC Defendants' Motion for Summary Judgment as to Plaintiffs claim for

medical malpractice for failure of defendant Noel to adequately treat Plaintiffs hepatitis C on

the grounds that Plaintiff failed to show causation or failed to timely file a COM will thus be

denied.

                                          VII. CONCLUSION

        For the reasons set forth above, the Court will deny the DOC Defendants' Motion for

Summary Judgment as to defendant Noel for Counts I and V, grant the Motion as to

defendants Kerestes, Wetzel, Oppman, Steinhart, Delbalso, and Silva for Counts I and V,

and grant the Motion in its entirety as to all defendants for Counts II, Ill, VI, and VII and

Plaintiffs claim for injunctive relief.


                                                                                                '   \




                                                             Robert D. Ma ani
                                                             United States District Judge




                                                40
